DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 21-29 in the reply filed on September 24, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 37-39 stand restricted from the elected claims because although they do share the common technical feature which is the process of claim 21; however, such process is known in the art in view of the teachings of Oswald and Marigold (see rejection herein below).  Therefore, process of claim 21 does not make a contribution over the prior art.  In addition, the burden of search and examination exist because each of claims 37-39 require different processing and operating conditions.  Claims 37-39, however, can be rejoined for examination upon allowance of elected claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 24, the terms “for example” and “particularly” render the claim indefinite because it is unclear whether the limitation(s) following the terms are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mangold ‘692 (US 2005/0220692) in view of Oswald ‘625 (US 2008/0203625).1


	Claim 21:  Mangold ‘692 teaches forming a glass body by granulating silicon dioxide powder, making a glass melt out of the silicon dioxide granulate and making a quart glass body out of the silicon dioxide granulate (Mangold ‘692, abstract, para. [0011], [0013], [0014], [0031] and [0033]).  Thus Mangold teaches the same process as claimed except that Mangold does not describe details of silica dioxide powder that is used to make the silica dioxide granulates.  Oswald ‘625 teaches a process of making ultrapure silicon dioxide powder comprising providing a silicon dioxide powder (Oswald’625, para. [0041], [0055], [0073]) wherein the silicon dioxide powder comprises at least two particles (Oswald’625, para. [0041], [0055]-[0066], [0073] and is prepared from a silicon-chlorine compound (Oswald’625, para. [0041], [0055], [0073], [0089]), treating the silicon dioxide powder with steam (i.e. water vapor) to remove chlorine (Oswald’625, para. [0073], [00145], and [0151]), granulating the treated silicon dioxide powder to obtain a silicon dioxide granulate (Oswald’625, para. [0038], [0056], [0100]) and making a quartz glass body from the silicon dioxide granulate (Oswald’625, Abstract; para. [0001], [0012], [0013]).  The chlorine content of the silicon dioxide powder is necessarily greater than that of the silicon dioxide granulate because the water vapor treatment is to “remove adhering hydrochloric acid” (Oswald ‘625, para. [0073], [0145], and [0151]) which contains chlorine.  In light of Oswald ‘625 teaching, it would have been obvious to the PHOSITA to utilize the silicon dioxide of Oswald ‘625 in making a glass melt from the silicon dioxide granulate of Mangold ‘692 in order to obtain a glass body that comprises pure silicon dioxide.
	

	Claim 23:  Oswald ‘625 further teaches the at least two particles carry out a motion relative to one another (para. [0012]-[0020], [0039] - wherein at some point in the processing of the powder, at least two particles will carry out some motion relative to one another, e.g., during compaction into granules).
	Claim 24: Oswald ‘625 teaches content of gas different from the water vapor including air is present in a range from 33 to 35 vol% (Page 7, Table 1).  
	Claim 25:  The water is filled at 200 g for each 5 g of silicon dioxide powder (Oswald’625, para. 0139-0140) which results in weight ratio of steam:powder of 40:1 which is within the claimed range of 1:1 to 100:1.  
	Claim 26:  Because the steam treatment of silicon powder taught by Oswald’625 is substantially similar to the claimed treatment method using similar silicon dioxide powder (See claims 21-24 above), it is expected that the chlorine content in the powder after the stream treatment to fall within the claimed range.
	Claim 27:  Oswald’625 teaches silicon powder having a pH of an aqueous 4% dispersion between 3.8 and 5 (para. 0072) which is within the claimed range of 3 to 5.5.
	Claim 28:  Oswald ‘625 further teaches the silicon dioxide powder comprising:  a BET surface area in a range from 10 to 70 m2/g (para. [0052]; Table 2); a bulk density in a range from 0.01 to 0.3 g/cm3 (para [0051]-[0054]); an Al content of less than 200 ppb 3 (para [0051]-[0054]).
	Claim 29:  Mangold ‘692 teaches a sintered glass body that is porous (Mangold, para 0033) which indicates openings in the body.  Mangold further teaches the process being able to produce “accuracy of shape” of “overcladdding tubes or “core rods” (para. 0034) which suggests making a hollow body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



April 24, 2021


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 References not furnished with this O.A. have been provided by Applicant.